United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 00-1507NE
                                   _____________

United States of America,                *
                                         * On Appeal from the United
             Appellee,                   * States District Court
                                         * for the District of
      v.                                 * Nebraska.
                                         *
Daniel Drayer,                           * [Not To Be Published]
                                         *
             Appellant.                  *
                                    ___________

                            Submitted: July 5, 2000
                                Filed: July 19, 2000
                                    ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

       Dan Drayer1 appeals the sentence the District Court2 imposed on him following
his guilty plea to distributing methamphetamine in violation of 21 U.S.C. § 841(a)(1).
He argues that the Court erred in not departing downward sua sponte based on, among
other things, his rehabilitative conduct. Having carefully reviewed the record, we


      1
       The presentence report indicates that the defendant’s legal name is Dan Duane
Drayer.
      2
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
conclude that the District Court did not plainly err in not granting an unrequested
downward departure. See United States v. Montanye, 996 F.2d 190, 192 (8th Cir.
1993) (en banc) (plain-error standard of review for issues not raised below); United
States v. Tapia, No. 99-2412, 2000 WL 146374, at *1 (8th Cir. Feb. 8, 2000)
(unpublished per curiam) (no plain error in not granting unrequested downward
departure). Accordingly, we affirm.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-